DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 4/19/22 is acknowledged.  Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/26/20, 2/9/21, 10/19/21 were filed on 8/26/20, 2/9/21, 10/19/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Umetsu et al (WO 2017/126682 A1) using (US 2019/0020034) as an equivalent English translation, in view of Doelle et al (US 2016/0087311).
	Regarding claims 1, 2, 7, and 9, Umetsu et al discloses a lithium ion secondary battery provided with a positive electrode, a negative electrode and a nonaqueous electrolyte containing lithium ions; wherein, the positive electrode has a positive electrode power collector (positive electrode current collector) and a positive electrode active material layer provided on one side or both sides of the positive electrode power collector, the positive electrode active material layer contains a positive electrode active material and an alkali metal carbonate (lithium compound other than the positive electrode active material) that is lithium carbonate, the positive electrode active material contains a transition metal oxide that is capable of intercalating and releasing lithium ions such as LixNiaCobAl1-a-bO2 and LixNicCodMn1-c-dO2, the concentration of the lithium carbonate contained in the positive electrode active material layer based on the total weight of the positive electrode active material layer is 3.5 parts by weight (3.5 wt%), the negative electrode has a negative electrode power collector (negative electrode current collector) and a negative electrode active material layer provided on one side or both sides of the negative electrode power collector; wherein negative electrode active material may be a composite material combining at least one type of base material selected from the group consisting of silicon, silicon compounds, tin and tin compounds, with at least one type of carbon material selected from non-graphitizable carbon material, easily graphitizable carbon materials, carbon black, carbon nanoparticles, activated carbon, artificial graphite, natural graphite, graphitized mesophase carbon microspheres, graphite whiskers, … ([0072]-[0074],[0081],[0105], [0108],[0146],[0147],[0162],[0298]).
	However, Umetsu et al does not expressly teach a negative electrode active material layer, based on the total weight of the negative electrode active material layer, that contains a carbon material as a first negative electrode active material at a ratio of 50 wt% to 95 wt%, and contains at least one type among silicon, silicon compounds, tin and tin compounds as a second negative electrode active material at a ratio of 5 wt% to 50 wt% (claim 1); wherein the first negative electrode active material contained in the negative electrode active material layer is graphite, and the concentration of the graphite contained in the negative electrode active material layer based on the total weight of the negative electrode active material layer is 55 wt% to 95 wt% (claim 2).
	Doelle et al discloses an anode (negative electrode active material) that is a silicon/carbon composite comprising 20 percent by weight of silicon nanoparticles and 60 percent by weight of graphite ([0067]).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Umetsu negative electrode to include 20 wt% of silicon nanoparticles and 60 wt% of graphite in order to utilize a high energy anode that has a high theoretical capacity ([0043],[0044]).  
Examiner’s note: the Office takes the position that “a difference between energy of the Ni3p main peak and energy of the Ni3p sub-peak as measured by X-ray photoelectron spectroscopy (XPS) of the positive electrode active material layer when the voltage of the lithium ion secondary battery is 3.5 V, is 4.9 eV to 6.1 eV” is an inherent characteristic of the Umetsu/Doelle battery.  Burden is on applicants to show difference in product comparison.
Regarding claim 8, Umetsu et al also discloses a positive electrode active material (transition metal oxide) comprising a compound represented by the formulas (1) to (3) at a ratio of 3.8x10-9 mol/g to 3.0x10-9 mol/g per unit weight of the positive electrode active material layer:  LiX'-O R1O-X2Li (1) DB1/ 129595463.1Page 4 (wherein, R' represents an alkylene group having 1 to 4 carbon atoms or a halogenated alkylene group having 1 to 4 carbon atoms, and X1 and X2 respectively and independently represent -(COO)-), LiX'-O R'O-X2R2 (2) (wherein, R1 represents an alkylene group having 1to 4 carbon atoms or halogenated alkylene group having 1 to 4 carbon atoms, R2 represents hydrogen, an alkyl group having 1 to 10 carbon atoms, a monohydroxyalkyl group having 1 to 10 carbon atoms, a polyhydroxyalkyl group having 1 to 10 carbon atoms, an alkenyl group having 2 to 10 carbon atoms, a monohydroxyalkenyl group having 2 to 10 carbon atoms, a polyhydroxyalkenyl group having 2 to 10 carbon atoms, a cycloalkyl group having 3 to 6 carbon atoms or an aryl group, and X1 and X2 respectively and independently represent -(COO)-), and R2X'-OR1O-X2R3 (3) (wherein, R1 represents an alkylene group having 1 to 4 carbon atoms or a halogenated alkylene group having 1 to 4 carbon atoms, R2 and R3 respectively and independently represent hydrogen, an alkyl group having 1 to 10 carbon atoms, a polyhydroxyalkyl group having 1 to 10 carbon atoms, an alkenyl group having 2 to 10 carbon atoms, a monohydroxyalkenyl group having 2 to 10 carbon atoms, a polyhydroxyalkenyl group having 2 to 10 carbon atoms, a cycloalkyl group having 3 to 6 carbon atoms or an aryl group, and X1 and X2 respectively and independently represent -(COO)- ([0240]).
Regarding claim 10, Doelle et al also discloses a maximum water content contained in aprotic nonaqueous solvent (nonaqueous electrolyte) that is at most 1000 ppm ([0025]).
Regarding claims 11 and 12, Umetsu et al also discloses a nonaqueous electrolytic solution comprising lithium salts such as LiPF6, LiBF4, LiN(SO2F)2, LiN(SO2CF3)2 and organic solvents such dimethyl carbonate, ethyl methyl carbonate and diethyl carbonate ([0213],[0215]).  
Regarding claim 13, the Office takes the position that the Umetsu/Doelle battery inherently has a negative electrode potential at a voltage of 2.5 V that is 0.3 V to 1.2 V because Umetsu as modified by Doelle teaches the same negative electrode that contains a carbon material at a ratio of 50 wt% to 95 wt% and silicon at a ratio of 5 wt% to 50 wt% as the present invention.
Regarding claim 14, the Office takes the position that it is within the skill of one of ordinary skill in the art to optimize the volumetric energy density of the battery to be 500 Wh/L to 1,500 Wh/L by optimizing the thicknesses of the positive electrodes, negative electrodes, and separators.   As evidenced by Noda (US 2020/0006780), the volumetric energy density is determined by multiplying the reference capacity of the positive and negative electrode pair by the electromotive force (l) which is the value determined by the positive and negative electrode active materials and then dividing the thus-obtained value by the value of larger one of the film thickness (i) of the positive and negative electrode pair in a discharged state and the film thickness (j) of the positive and negative electrode pair in a charged state ([0081]).  The secondary batteries of Examples 1 to 6 have a volumetric energy density of 700 Wh/L or more ([0083]).
Regarding claim 15, the Office takes the position that a “relative concentration of Li atoms having a peak at 52.5 eV to 53.7 eV in the Li1s spectrum observed by X-ray photoelectron spectroscopy (XPS) of the negative electrode active material layer when the voltage of the lithium ion secondary battery is 3.5 V, is 1.0 atomic% to 25.0 atomic%” is an inherent characteristic of Umetsu/Doelle battery because Umetsu as modified by Doelle teaches the same negative electrode active material layer that is intercalated with lithium atoms from the positive electrode as the present invention.
Regarding claim 16, Umetsu et al also discloses power storage systems, electric vehicles and hydrid electric vehicle that use lithium ion secondary batteries ([0002], [0004]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Umetsu et al in view of Doelle et al as applied to claim 1 above, and further in view of Ota et al (JP 2004-339032 A).
However, Umetsu et al as modified by Doelle et al does not expressly teach a relative concentration of F atoms, as measured by X-ray photoelectron spectroscopy (XPS) of the DB1/ 129595463.1Page 3positive electrode active material layer when the voltage of the lithium ion secondary battery is 3.5 V, that is 7.2 atomic% to 27.1 atomic% (claim 3); or a relative concentration of F atoms, as measured by X-ray photoelectron spectroscopy (XPS) of the negative electrode active material layer when the voltage of the lithium ion secondary battery is 3.5 V, that is 7.5 atomic% to 46.5 atomic% (claim 4).  
Ota et al discloses a lithium cobalt-based multiple oxide (positive electrode active material) that contains 0.02-3 wt% F atom which could be converted to atomic% by one of ordinary skill in the art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Umetsu/Doelle positive electrode to include a relative concentration of F atoms that is 0.02-3 wt% F atom in order to impart good load characteristics, cycle characteristics, high temperature storage characteristics, low temperature characteristics, and safety to the lithium secondary battery (pg. 4, lines 1-4).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Umetsu/Doelle/Ota positive electrode to include a relative concentration of F atoms, as measured by X-ray photoelectron spectroscopy (XPS) of the DB1/ 129595463.1Page 3positive electrode active material layer when the voltage of the lithium ion secondary battery is 3.5 V, that is 7.2 atomic% to 27.1 atomic% or a relative concentration of F atoms, as measured by X-ray photoelectron spectroscopy (XPS) of the negative electrode active material layer when the voltage of the lithium ion secondary battery is 3.5 V, that is 7.5 atomic% to 46.5 atomic% because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  There is no evidence of criticality of the claimed relative concentration of F atoms.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Umetsu et al in view of Doelle et al as applied to claim 1 above, and further in view of Umetsu et al (WO 2017/126690 A1).
However, Umetsu et al as modified by Doelle et al does not expressly teach a positive electrode active material layer that further contains at least one type of alkaline metal atoms selected from the group consisting of Na atoms and K atoms, and the concentration of alkaline metal atoms contained in the positive electrode active material layer based on the total weight of the positive electrode active material layer that is 1 ppm to 500 ppm (claim 5).  
Umetsu ‘690 discloses a concentration of elemental Na and/or K in the positive electrode active material that is 2 to 300 ppm (Abstract).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Umetsu/Doelle positive electrode active material layer to include a concentration of elemental Na and/or K in the positive electrode active material that is 2 to 300 ppm in order to reduce energy loss due to voltage decrease under high temperatures and high voltages (Abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Umetsu et al in view of Doelle et al as applied to claim 1 above, and further in view of Abe et al (US 2018/0277900).
However, Umetsu et al as modified by Doelle et al does not expressly teach a peel strength between the positive electrode active material layer and the positive electrode current collector that is 0.01 N/cm to 2.00 N/cm, and a nonaqueous electrolyte that contains LiPO2F2 at a ratio of 0.001 wt% to 5.000 wt% (claim 6).  
Abe et al discloses a lithium salt such as LiPO2F2, wherein a concentration of the lithium salt is 0.001 M (mol/L) or more and 0.3 M or less ([0046]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Umetsu/Doelle positive electrode active material layer to include a lithium salt such as LiPO2F2, wherein a concentration of the lithium salt is 0.001 M (mol/L) or more and 0.3 M or less in order to improve the battery characteristics in the wide temperature range and to reduce the degradation of the effect of improving the battery characteristics ([0047]).  In addition, the Office takes the position that “a peel strength between the positive electrode active material layer and the positive electrode current collector that is 0.01 N/cm to 2.00 N/cm” is an inherent characteristic of the Umetsu/Doelle/Abe battery.

Claims 1, 2, 7-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Umetsu et al (WO 2017/126682 A1) using (US 2019/0020034) as an equivalent English translation, in view of Yamada et al (US 6300013).
	Regarding claims 1, 2, 7, and 9, Umetsu et al discloses a lithium ion secondary battery provided with a positive electrode, a negative electrode and a nonaqueous electrolyte containing lithium ions; wherein, the positive electrode has a positive electrode power collector (positive electrode current collector) and a positive electrode active material layer provided on one side or both sides of the positive electrode power collector, the positive electrode active material layer contains a positive electrode active material and an alkali metal carbonate (lithium compound other than the positive electrode active material) that is lithium carbonate, the positive electrode active material contains a transition metal oxide that is capable of intercalating and releasing lithium ions such as LixNiaCobAl1-a-bO2 and LixNicCodMn1-c-dO2, the concentration of the lithium carbonate contained in the positive electrode active material layer based on the total weight of the positive electrode active material layer is 3.5 parts by weight (3.5 wt%), the negative electrode has a negative electrode power collector (negative electrode current collector) and a negative electrode active material layer provided on one side or both sides of the negative electrode power collector; wherein negative electrode active material may be a composite material combining at least one type of base material selected from the group consisting of silicon, silicon compounds, tin and tin compounds, with at least one type of carbon material selected from non-graphitizable carbon material, easily graphitizable carbon materials, carbon black, carbon nanoparticles, activated carbon, artificial graphite, natural graphite, graphitized mesophase carbon microspheres, graphite whiskers, … ([0072]-[0074],[0081],[0105], [0108],[0146],[0147],[0162],[0298]).
	However, Umetsu et al does not expressly teach a negative electrode active material layer, based on the total weight of the negative electrode active material layer, contains a carbon material as a first negative electrode active material at a ratio of 50 wt% to 95 wt%, and contains at least one type among silicon, silicon compounds, tin and tin compounds as a second negative electrode active material at a ratio of 5 wt% to 50 wt% (claim 1); wherein the first negative electrode active material contained in the negative electrode active material layer is graphite, and the concentration of the graphite contained in the negative electrode active material layer based on the total weight of the negative electrode active material layer is 55 wt% to 95 wt% (claim 2).
	Yamada et al discloses a negative electrode mix comprising 30 parts by weight of silicon compound and 60 parts by weight of carbon material (col. 11, lines 27-43).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Umetsu negative electrode to include 30 wt% of silicon compound and 60 wt% of carbon material in order to prevent change in volume of the negative electrode active material occurring when lithium is doped/dedoped, thereby significantly improving the resistance against cycle operations of the battery (col. 7, lines 48-58).  
Examiner’s note: the Office takes the position that “a difference between energy of the Ni3p main peak and energy of the Ni3p sub-peak as measured by X-ray photoelectron spectroscopy (XPS) of the positive electrode active material layer when the voltage of the lithium ion secondary battery is 3.5 V, is 4.9 eV to 6.1 eV” is an inherent characteristic of the Umetsu/Yamada battery.  Burden is on applicants to show difference in product comparison.
Regarding claim 8, Umetsu et al also discloses a positive electrode active material (transition metal oxide) comprising a compound represented by the formulas (1) to (3) at a ratio of 3.8x10-9 mol/g to 3.0x10-9 mol/g per unit weight of the positive electrode active material layer:  LiX'-O R1O-X2Li (1) DB1/ 129595463.1Page 4 (wherein, R' represents an alkylene group having 1 to 4 carbon atoms or a halogenated alkylene group having 1 to 4 carbon atoms, and X1 and X2 respectively and independently represent -(COO)-), LiX'-O R'O-X2R2 (2) (wherein, R1 represents an alkylene group having 1to 4 carbon atoms or halogenated alkylene group having 1 to 4 carbon atoms, R2 represents hydrogen, an alkyl group having 1 to 10 carbon atoms, a monohydroxyalkyl group having 1 to 10 carbon atoms, a polyhydroxyalkyl group having 1 to 10 carbon atoms, an alkenyl group having 2 to 10 carbon atoms, a monohydroxyalkenyl group having 2 to 10 carbon atoms, a polyhydroxyalkenyl group having 2 to 10 carbon atoms, a cycloalkyl group having 3 to 6 carbon atoms or an aryl group, and X1 and X2 respectively and independently represent -(COO)-), and R2X'-OR1O-X2R3 (3) (wherein, R1 represents an alkylene group having 1 to 4 carbon atoms or a halogenated alkylene group having 1 to 4 carbon atoms, R2 and R3 respectively and independently represent hydrogen, an alkyl group having 1 to 10 carbon atoms, a polyhydroxyalkyl group having 1 to 10 carbon atoms, an alkenyl group having 2 to 10 carbon atoms, a monohydroxyalkenyl group having 2 to 10 carbon atoms, a polyhydroxyalkenyl group having 2 to 10 carbon atoms, a cycloalkyl group having 3 to 6 carbon atoms or an aryl group, and X1 and X2 respectively and independently represent -(COO)- ([0240]).
Regarding claims 11 and 12, Umetsu et al also discloses a nonaqueous electrolytic solution comprising a lithium salts such as LiPF6, LiBF4, LiN(SO2F)2, LiN(SO2CF3)2 and organic solvents such dimethyl carbonate, ethyl methyl carbonate and diethyl carbonate ([0213],[0215]).  
Regarding claim 13, the Office takes the position that the Umetsu/Yamada battery inherently has a negative electrode potential at a voltage of 2.5 V that is 0.3 V to 1.2 V because Umetsu as modified by Doelle teaches the same negative electrode that contains a carbon material at a ratio of 50 wt% to 95 wt% and silicon at a ratio of 5 wt% to 50 wt% as the present invention.
Regarding claim 14, the Office takes the position that it is within the skill of one of ordinary skill in the art to optimize the volumetric energy density of the battery to be 500 Wh/L to 1,500 Wh/L by optimizing the thicknesses of the positive electrodes, negative electrodes, and separators.   As evidenced by Noda (US 2020/0006780), the volumetric energy density is determined by multiplying the reference capacity of the positive and negative electrode pair by the electromotive force (l) which is the value determined by the positive and negative electrode active materials and then dividing the thus-obtained value by the value of larger one of the film thickness (i) of the positive and negative electrode pair in a discharged state and the film thickness (j) of the positive and negative electrode pair in a charged state ([0081]).  The secondary batteries of Examples 1 to 6 have a volumetric energy density of 700 Wh/L or more ([0083]).
Regarding claim 15, the Office takes the position that a “relative concentration of Li atoms having a peak at 52.5 eV to 53.7 eV in the Li1s spectrum observed by X-ray photoelectron spectroscopy (XPS) of the negative electrode active material layer when the voltage of the lithium ion secondary battery is 3.5 V, is 1.0 atomic% to 25.0 atomic%” is an inherent characteristic of Umetsu/Yamada negative electrode because Umetsu as modified by Yamada teaches the same negative electrode active material layer as the present invention.
Regarding claim 16, Umetsu et al also discloses power storage systems, electric vehicles and hydrid electric vehicle that uses lithium ion secondary batteries ([0002],[0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.C/Examiner, Art Unit 1729              

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729